12/22/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                               October 26, 2021 Session

            STATE OF TENNESSEE v. STEPHEN D. ANDERSON

                  Appeal from the Circuit Court for Cocke County
                      No. 8595    Carter Scott Moore, Judge
                     ___________________________________

                           No. E2020-01272-CCA-R3-CD
                       ___________________________________

The Appellant, the State of Tennessee, appeals the Cocke County Circuit Court order
granting the Defendant’s motion to dismiss his indictment. On appeal, the State contends
that the trial court erred in dismissing the indictment “in the interest of justice.” Upon
review, we remand for entry of corrected judgments but otherwise affirm the trial court’s
dismissal of the indictment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed;
                                 Case Remanded

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and JILL BARTEE AYERS, JJ., joined.

Stephen D. Anderson, Newport, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Garrett D. Ward, Assistant Attorney
General; Jimmy B. Dunn, District Attorney General; and Mark Strange, Assistant District
Attorney General, for the Appellant, State of Tennessee.


                                       OPINION

       The Cocke County General Sessions Court issued arrest warrants for the Defendant
on August 25, 2018, for driving under the influence (“DUI”) and violation of the open
container law. In the affidavit of complaint, Lieutenant Ricky Holt stated that he observed
the Defendant “driving south bound in the north bound lane on crosby hwy. I stopped the
vehicle and he exited the vehicle before [I] could get out of my vehicle. He was very
unsteady on his feet [and] almost fell down once[;] he had blood shot eyes and had a strong
odor of an alcoholic beverage on his person.” Lieutenant Holt elaborated that the
Defendant “refused to do any field task and refused a breathalyzer test. There was half an
empty beer that was still cold in the center cup holder of his vehicle.” On February 11,
2019, the Cocke County Grand Jury returned a two-count indictment that charged the
Defendant with DUI and violation of the open container law.

        On March 12, 2020, the Defendant filed a pro se motion to dismiss his indictment.
In the motion, the Defendant asserted that because it was “19 months from” August 25,
2018, his arrest date, and February 25, 2020,1 his indictment should be dismissed for failure
to prosecute within the applicable statute of limitations. On August 18, 2020, the trial court
dismissed the motion upon the State’s explanation that the Defendant was indicted on
February 11, 2019, after being arrested on August 25, 2018, “well within the one[-]year
statute of limitations period.” At the same hearing, the Defendant also requested that the
trial court set his trial for “the 20th.” The trial court took his request as a motion for speedy
trial, which it also denied based on the COVID-19 pandemic “blowing up” in Cocke
County. The Defendant then made an oral motion to dismiss his indictment “[i]n the light
of justice.” The Defendant explained that he had been in jail since his arrest in August
2018 and his DUI had been the “sole basis” of his parole revocation, noting that he had
been on parole “for twenty-two years” and was otherwise “doing [everything] correctly[.]”
Defense counsel also opined that because the Defendant had been in custody for almost
two years, he had “done more time than [he] kn[e]w of anybody ever doing on a DUI” and
had therefore “paid his burden to the [S]tate.” Over the State’s objection, the trial court
dismissed the indictment “in the interest of justice[,]” noting that the Defendant had “sat in
jail for nearly two years because of this charge” and that had it not been for the COVID-
19 pandemic, “he would be having a trial tomorrow[.]” The trial court also noted that it
did not “see anything the [S]tate ha[d] done wrong.” The same day, the trial court entered
a written order, which stated that “Upon motion of the Defendant and after hearing, the
charges against the Defendant are dismissed, over the objection of the State of Tennessee.”
On September 16, 2020, the State filed a timely notice of appeal.

                                                     ANALYSIS

       On appeal, the State contends that the trial court committed error by dismissing the
Defendant’s indictment in the “interest of justice” and asks us to reinstate the indictment.
Though the Defendant asks that this court affirm the dismissal of his indictment in his
appellate brief, he does so under erroneous reasoning due to his lack of understanding of
the applicable law.2 Despite his erroneous analysis, the Defendant reaches the same legal


1
    The significance of February 25, 2020, is not established in the record on appeal.
2
 We note that courts “give pro se litigants who are untrained in the law a certain amount of leeway in
drafting their pleadings and briefs.” Whitaker v. Whirlpool Corp., 32 S.W.3d at 227; Paehler v. Union
Planters Nat’l Bank, Inc., 971 S.W.2d at 397. Accordingly, “we measure the papers prepared by pro se
                                                     -2-
conclusion as this court. Accordingly, for the reasons that follow, we affirm dismissal of
the indictment.

       The trial court may dismiss an indictment if “unnecessary delay occurs in . . .
bringing a defendant to trial.” Tenn. R. Crim. P. 48(b)(2). Our supreme court has adopted
the federal interpretation of Rule 48(b). State v. Benn, 713 S.W.2d 308, 311 (Tenn. 1986).
In Benn, our supreme court summarized:

               The federal courts hold that Rule 48(b) grants trial courts authority to
        dismiss a case for want of prosecution, whether or not there has been a
        constitutional speedy trial violation; that the rule is derived from the inherent
        common law power of the trial court to control its own jurisdiction and
        docket. United States v. Simmons, 536 F.2d 827 (9th Cir.1976); United
        States v. Stoker, 522 F.2d 576 (10th Cir. 1975); Mann v. United States, 304
        F.2d 394, (D.C. Cir.), cert. denied, 371 U.S. 896, 83 S.Ct. 194, 9 L.Ed.2d 127
        (1962). A dismissal pursuant to Rule 48(b) can be with or without
        prejudice[,] but a dismissal on a non-constitutional ground is normally
        without prejudice to a subsequent reindictment and prosecution. United
        States v. Simmons, supra; United States v. Stoker, supra; and United States
        v. Furey, 514 F.2d 1098 (2nd Cir. 1975). Dismissal with prejudice for want
        of prosecution, not arising from a constitutional violation should be utilized
        with caution and only after a forewarning to prosecutors of the consequences.
        United States v. Simmons, supra; United States v. Hattrup, 763 F.2d 376 (9th
        Cir. 1985); United States v. Clay, 481 F.2d 133 (7th Cir.), cert. denied, 414
        U.S. 1009, 94 S.Ct. 371, 38 L.Ed.2d 247 (1973).

               The factors to be considered in passing on a motion to dismiss under
        Rule 48(b) where there has been no constitutional violation are the length of
        the delay, the reasons for the delay, the prejudice to defendant, and waiver
        by the defendant. Of course, these are the same factors that determine a
        speedy trial constitutional violation, except for the factor of a defendant’s
        assertion of his right to a speedy trial. When it is found to be appropriate to
        dismiss with prejudice, the trial judge must make express findings of fact on
        each of the relevant factors listed herein.

Benn, 713 S.W.2d at 310-11. In State v. Casey Austin, No. W2004-01448-CCA-R3-CD,
2005 WL 659018 (Tenn. Crim. App. Mar. 22, 2005), this court declined to extend the


litigants using standards that are less stringent than those applied to papers prepared by lawyers.” Hughes
v. Rowe, 449 U.S. 5, 9-10 (1980); Baxter v. Rose, 523 S.W.2d 930, 939 (Tenn. 1975).

                                                   -3-
analysis requirement from Benn to “a dismissal without prejudice[,]” explaining that doing
so “would strip the trial court of its inherent power to manage its own docket and create
unnecessary appellate review.” Id. at *2-3. The decision whether to dismiss an indictment
is within the sound discretion of the trial court, and we will not disturb the trial court’s
decision on appeal absent a clear abuse of discretion. State v. Harris, 33 S.W.3d 767, 769
(Tenn. 2000). A trial court abuses its discretion by applying an incorrect legal standard or
reaching a decision against logic or reasoning which causes an injustice to the complaining
party. State v. Merriman, 410 S.W.3d 779, 791 (Tenn. 2013). This court has affirmed
dismissal of an indictment and remanded the case to be amended to reflect a dismissal
without prejudice where the trial court dismissed an indictment without making express
findings of fact on the relevant Benn factors. See, e.g., State v. Rontavious S. Ferguson
and Tramon T. Key, No. W2018-01908-CCA-R3-CD, 2019 WL 4733477, at *2 (Tenn.
Crim. App. Sept. 26, 2019); State v. Steve Paige, No. W2001-03045-CCA-R3-CD, 2003
WL 839809, at *3 (Tenn. Crim. App. Mar. 4, 2003).

        As an initial matter, we are aware of the “potential jurisdictional problem” that arises
in reviewing a dismissal without prejudice and not on constitutional grounds, as noted by
this court in Casey Austin, 2005 WL 659018, at *1. However, Rule 3(c) of the Tennessee
Rules of Appellate Procedure “provides without restriction that the State may appeal as of
right any judgment or order entered by the trial court, the substantive effect of which results
in dismissing an indictment.” Id. at *2. Further, Rule 2 of the Tennessee Rules of
Appellate Procedure “allows this [c]ourt to suspend certain provisions or requirements of
the rules for good cause, including expediting a decision on any matter.” Id. Accordingly,
we address the merits of this appeal.

       Additionally, we note that the record on appeal is wholly inadequate. It is well-
settled that when a party seeks appellate review, it has a duty to prepare a record which
conveys a fair, accurate, and complete account of what transpired with respect to the issues
forming the basis of the appeal. See State v. Ballard, 855 S.W.2d 557, 561 (Tenn. 1993)
(holding failure to include transcript precludes appellate review); State v. Bunch, 646
S.W.2d 158, 160 (Tenn. 1983); State v. Oody, 823 S.W.2d 554, 559 (Tenn. Crim. App.
1991) (holding trial court’s ruling was presumed correct in the absence of an adequate
record on appeal). Given the complex nature of the procedural posture of the instant case,
the State’s failure to include more information in the record on appeal makes our review
more difficult.

        Notwithstanding the paltry record on appeal, we conclude that the trial court did not
abuse its discretion in dismissing the Defendant’s indictment. The trial court did not state
whether the dismissal was with or without prejudice in its oral order or written order, and
there was no determination that a constitutional right had been violated. The trial court’s
failure to state that the dismissal was with prejudice leads us to conclude that the dismissal
                                             -4-
was without prejudice. See Stoker, 522 F.2d at 580. Although the State contends that the
trial court simply dismissed the Defendant’s case “in the interest of justice” without legal
authority, a complete reading of the motion transcript reveals otherwise. As noted above,
the trial court denied the Defendant’s written pro se motion to dismiss the indictment on
statute of limitations grounds and his oral motion for speedy trial that was made
immediately before his oral motion to dismiss. The trial court explained that because of
the COVID-19 pandemic, it was not possible to conduct a speedy trial, though the
Defendant had already been in custody for two years. The Defendant then made an oral
motion to dismiss “in light of justice,” given that he had already been in custody for two
years because of his parole violation. The trial court granted the motion after hearing the
State’s argument against dismissal, noting that the Defendant “sat in jail for nearly two
years” because of the DUI and would “be having a trial tomorrow” but for the COVID-19
pandemic.

        Though not explicitly stated by the trial court, we conclude that it dismissed the
indictment based on its authority to do so in Tennessee Rule of Criminal Procedure 48(b),
which provides the trial court with the authority to “dismiss an indictment if unnecessary
delay occurs in . . . bringing a defendant to trial.” Tenn. R. Crim. Pro. 48(b)(2). Given that
the trial court denied the Defendant’s motion for speedy trial and did not otherwise
determine that a constitutional violation had occurred, we are inclined to conclude that it
did not dismiss the indictment on constitutional grounds, for violation of the right to speedy
trial or otherwise. The State encourages us to conclude that Rule 48 is not applicable in
the instant case because the trial court did not reference the rule “either at the hearing or in
its order” and because “Rule 48 dismissal must be accompanied by express findings by the
trial court regarding the length of delay, reasons for the delay, prejudice to the defendant,
and waiver.” However, as explained above, the State is erroneous in its assertion that the
trial court was required to make findings on the record when it dismissed the case without
prejudice and not on constitutional grounds. See Casey Austin, 2005 WL 659018, at *1.

        The Casey Austin court affirmed the trial court’s dismissal of an indictment without
prejudice and not on constitutional grounds where a material State’s witness was deployed
to Iraq. Id. at *3. This court concluded that “the trial court’s dismissal was not against
logic and did not unjustly affect the State’s power to prosecute the defendant” where there
was “no realistic prospect of proceeding to trial on any scheduled date in the near future.”
Id. This court elaborated that although “the State had no control over th[e] situation[,]”
the trial court “did not abuse its discretion when it exercised its inherent powers to dismiss
without prejudice.” Id. Though faced with different facts, we are inclined to apply the
same reasoning to the instant case. The trial court in the instant case explained that it could
not set a date for the Defendant’s trial because of the COVID-19 pandemic and was unsure
of when jury trials would resume in Cocke county. Like the trial court, we acknowledge
that the State did not have control over the situation at hand and was not at fault for the
                                             -5-
Defendant’s inability to proceed to trial. As noted above, given that the trial court
dismissed the indictment without prejudice and not on constitutional grounds, it was not
required to make findings of fact on the record regarding the Benn factors. Id. at *2; see
Benn, 713 S.W.2d at 311. We cannot conclude that the trial court abused its discretion in
dismissing the indictment in light of the Defendant’s having already been in custody for
two years because of parole violation based on his misdemeanor charges and the
uncertainty of jury trials during the COVID-19 pandemic. The dismissal did not go against
logic and did not unjustly affect the State’s power to prosecute. Accordingly, the State is
not entitled to relief.

                                        CONCLUSION

       Based upon foregoing reasoning and authorities, the judgment of the trial court is
affirmed. However, we remand to the trial court for entry of corrected judgments explicitly
stating that the Defendant’s indictment was dismissed without prejudice.



                                             ____________________________________
                                             CAMILLE R. MCMULLEN, JUDGE




                                           -6-